Title: To George Washington from James Craik, 31 August 1791
From: Craik, James
To: Washington, George

 

Dear Sir
Alexandria [Va.] Aug 31st 1791

I am very Sorry to inform you that I was honoured with yours of the 14th Inst. only last night, not being in the habit of sending to the Post Office, The Post Master did not choose to give himself the trouble to send it, or to inform me such a letter was there, tho I might have expected such a favour from him—In answer to your request with regard to my very Worthy freind the Major. I am sorry to inform you, that I cannot help thinking his Case dangerous, And have been under considerable apprehensions for him for some time past. But his uncommon Anxiety to promote your Interest, and to give satisfaction carried his exertions beyond what his Constitution could bear, and notwithstanding every remonstrance I could make he would still persist untill he got so dibilitated that he found he could not hold out any longer. I with much difficulty at last perswaded him to leave of all business and travel for his health. Before he left home he had several attacks of Spitting of Blood, and I think matter at times, the Complaint in his Breast very troublesome, and many Symptoms of an Approaching Consumption. Indeed I think his Lungs a little touched, but would gladly hope from the Regemen I have laid down, and the manner of Conducting himself, that he may yet get better. However I cannot think that he will ever be able to undertake any kind of Active business, I mean such as will require much exertion—Since he went from home I am informed he is Something better, but the disorder is so flattiring and so apt to recur that I cannot say what may be the result. I must own I fear much—Your present Manager Mr Whiting tho to appearance a Stout able, well made mans I am affraid is not free from the same danger. altho he complains of no pain at present, yet he has had repeated discharges of Blood from his Lungs lately, which recur on any fit of Anger, or extraordinary exertions of the Lungs, which I am affraid may for[m] an ulcer at last. I have prescribed Rules for him to follow which I hope may have a good tendency to prevent bad Consequences and enable him to do his Duty—A Gentn who left the Sweet Springs last Wednesday brings Account of the death of Mrs W. Auge Washington in Twenty four hours after her Delivery

the Child still alive. Mr Lund Washington in pretty good health but quite Blind. Doctr Brown, it is said is much better, but I am affraid it is only Temporary—Mrs Washington and the Children at Mount Vernon are well. My Daughter Nancy is there, by way of Amusement a while—She begins to be tiered of her Fathers house and I believe intends taking an old Batchelor Mr Hn for a play mate Shortly—What is wonderful to tell. I had advised Miss Muir to Long Island to drink & Bath in the Sea Water for her health. Mr Donaldson took the hint and pursued, and last Post writes back to Mr Hartshorn to rent out his house, as he beleives he shall bring back a wife with him. Mrs Craik & family join me in Sincere prayers for the preservation of your health & happyness including that of Mrs Washington. And I am with Sincere Affe. your Devoted Sert

Jas Craik

